Court of Appeals of
the State of Georgia

                                         ATLANTA,____________________
                                                   November 22, 2016

The Court of Appeals hereby passes the following order:

A17E0017. MORRIS RICKS v. RHONDA SMITH, BUTTS COUNTY
    CLERK’S OFFICE.

      Morris Ricks has filed in this Court a Petition For a Writ of Mandamus,
seeking the issuance of an order directing the Clerk of Butts County Superior Court
to take certain actions related to the filing of his pro-se motions.
      We lack jurisdiction of this case. Mandamus is an extraordinary remedy that
falls within our Supreme Court’s general appellate jurisdiction. See Stendahl v. Cobb
County, 284 Ga. 525, n.1(668 SE2d 723) (2008); Ga. Const. of 1983, Art. VI, Sec. VI,
Par. III (5). It is for the Supreme Court to determine whether Ricks has properly
complied with any requisite procedure to invoke its jurisdiction. See Howard v.
Fuller, S08O0357(decided, November 30, 2007)(reiterating procedure to be followed
before seeking to invoke Supreme Court’s original jurisdiction to issue a writ of
mandamus against a trial judge). Accordingly, this appeal is hereby TRANSFERRED
to the Supreme Court for disposition.

                                         Court of Appeals of the State of Georgia
                                                                                11/22/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.